Citation Nr: 1745027	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-33 805	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS) with alcohol abuse.


REPRESENTATION

Veteran represented by:	The American Legion

	
ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).

A claim for a total disability rating based on individual unemployability (TDIU) is not implied in the instant claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (explaining that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  Medical evidence of record shows that the Veteran reported that he retired in April 2011 from a forty-year career in mechanical maintenance with the same company.  In a statement from May 2011, soon after he retired, the Veteran explicitly asserted that he did not believe he was unemployable.  While he has looked for work since he retired without success, he attributed that to "the economy."  See October 2013 VA examination report.  However, he also told the October 2013 VA examiner that he decided to retire because he was offered early retirement and he had conflicts with a supervisor, which he attributed to his service-connected psychiatric conditions.  Therefore, in October 2013, the RO sent the Veteran a Veterans Claims Assistance Act (VCAA) notice regarding TDIU and asked him to submit a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He did not respond.  Since the RO issued the October 2013 notice, neither the Veteran nor his representative has raised the issue of entitlement to TDIU.  Therefore, the Board will not infer the issue of entitlement to TDIU at this time.  Rice, supra.  This is not a situation such as in Rice where VA failed to act on an implied claim.  The RO did provide a claims form to the Veteran, and he has actively chosen not to apply for TDIU.




FINDING OF FACT

The Veteran's PTSD and depressive disorder NOS with alcohol abuse are manifested by occupational and social impairment with reduced reliability and productivity, due to symptoms such as: depression; anxiety; hypervigilance; avoidance; re-experiencing traumatic events; sleep impairment, including nightmares; occasional passive suicidal ideation with no plan or intent; irritability and impaired impulse control with angry outbursts; some positive family and other social relationships; and the ability to engage in activities with others.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD and depressive disorder NOS with alcohol abuse have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Initial Rating

The Veteran currently receives a 50 percent rating for his PTSD and depressive disorder NOS with alcohol abuse under Diagnostic Code 9411, 38 C.F.R. § 4.130.  He seeks a higher initial rating.  Specifically, in a March 2017 brief, his representative asserted that the Veteran was entitled to a rating of at least 70 percent based on the symptoms noted in the April 2015 VA examination report of difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation. 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration that were provided to the Veteran in the November 2013 statement of the case will not be repeated here in full.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  A new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) published in May 2013 contains no GAF score information.  However, as the Veteran was previously assigned GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's psychiatric disability.

In this case, regarding symptoms, the Veteran consistently reported and was found to experience anxiety, irritability, angry outbursts, depression, hypervigilance, re-experiencing, and sleep impairment (including nightmares) throughout the appeal period.  See, e.g., December 2010, July 2011, October 2013, April 2015 VA examination reports.  

Throughout the appeal period, he often denied current suicidal or homicidal ideation.  See, e.g., July 2011, November 2013, September 2014, May 2015, June 2015 VA psychiatric notes.  However, occasionally he endorsed passive suicidal thoughts, but without intent or plan.  See, e.g., December 2010 VA examination report; April 2011 VA psychiatric note (noting passive suicidal ideation); January 2013 VA psychiatric note (noting Veteran reported some passive thoughts for two days of wishing to die, but that he denied any current intent, plan, or desire to kill himself); October 2013 VA examination report (noting that the Veteran reported no current suicidal or homicidal ideation, but that he reported suicidal thoughts in April/May 2013); April 2015 VA examination report (noting his report that he had considered suicide about a year ago through a self-inflicted gunshot wound, but that he denied acknowledged suicidal ideation within the last year with intent).  These occasional thoughts often manifested as "existential crises" or thoughts and nightmares about self-harm, but without a current plan or intent, and they were generally accompanied by denials of current suicidal ideation.  See, e.g., May 2011 letter by VA treating psychologist Dr. P.M ("Along with his depressed mood, the Veteran struggles with existential issues of meaning.  Couched within this crisis is a sense of meaninglessness and passive suicidal ideation that sometimes grows into suicidal ideation without intent or plan."); April 2013 VA psychiatric note (noting Veteran stated that he has had impulses to play "Russian roulette," "to see where his luck [stood]," but that it was unlikely he would do so again as he did not have any firearms in his possession and understood the danger involved; he denied current suicidal or homicidal ideation); August 2013 VA psychiatric note (stating that Veteran recently dreamed that he had put a single bullet in a gun and shot at his head; that he had awakened feeling he should try it to "see if I am supposed to live;" noting that he denied that he felt suicidal, just "felt like testing;" and noting that he denied current suicidal ideation and was "future-oriented"); October 2013 VA psychiatric note (noting Veteran denied suicidal ideation, but stated that he had been "wondering if this is all worth it" because of problems in his life related to Vietnam); November 2013 VA psychiatric note (noting Veteran has had periodic existential crises, hopelessness, thoughts of suicidal ideation without plan or intent).

Multiple VA treatment records referencing suicidal ideation were clearly regarding past incidents, years before the appeal period.  See, e.g., August and September 2012 VA psychiatric notes (referencing reports of past suicidal thoughts and incident of playing "Russian roulette" in the 1970's, and stating that he did not report having suicidal ideation since treatment in the 1980s); September 2014 VA mental health outpatient note (noting he admitted to 'remote" "Russian roulette" with other veterans "in the distant past" (in his 20's) and denied current suicidal ideation or wish to die).  

Various VA mental health providers described him as "stable," found he coped with his depression, PTSD, and other psychiatric symptoms with regular exercise and supportive social relationships, and that such symptoms were managed or improved with regular VA mental health treatment.  See, e.g., September 2012 VA mental health note (describing Veteran as "fairly stable" with "occasional" triggers of anxiety, recurrent memories, and flashbacks, and finding he "copes well with these episodes better than before he got into treatment"); October 2013 VA examination report (noting review of mental health records suggested mental health stability and the ability to cope; finding psychometric testing showed PTSD symptoms that were clinically significant, yet somewhat improved over the course of treatment); September 2014 VA mental health outpatient note (noting he has had "rare, chronic" suicidal thoughts, but that he felt such moments had subsided over time; denied current suicidal ideation or wish to die); September 2014 VA mental health note (assessing Veteran as "stable" with "occasional" continued PTSD symptoms and alcohol use, though satisfied with current care; found to be "functioning fairly well as compared with what he describes in the past"); May 2015 mental health note (assessing the Veteran's PTSD symptoms as "stable...with actually improved agitation level; noting no current suicidal ideation or homicidal ideation).  He was found to present a low risk of harm to himself or others and appropriate for outpatient mental health treatment.  See, e.g., April 2013 VA psychiatric medication note.  

Various mental health professionals observed the Veteran's symptoms irritability and impaired impulse control, specifically angry outbursts.  See, e.g., December 2010 VA examination report (noting long pattern of irritability and anger outbursts); May 2011 letter by VA treating psychologist Dr. P.M. (noting problems with anger management); July 2011 VA examination report (noting history of angry outbursts).  Such outbursts often manifested as verbal confrontations involving threats or urges to lash out physically that were not acted upon, which he managed with regular individual and group mental health treatment, exercise, and avoidance of anger-provoking situations.  See, e.g., June 2011 VA psychiatric outpatient note (noting Veteran's report of intense argument at gym over another man taking his machine; Veteran acknowledged he probably overreacted); August 2013 VA mental health note (noting Veteran's irritability/that he was easily angered, with no physical violence, but with verbal outbursts); March 2014 VA psychiatric outpatient note (noting Veteran's report of "heated exchange" with person who tried to cut him in line; Veteran's willingness to "get physical" before other man backed down; and that Veteran continued to exercise daily to manage mood); May 2014 VA psychiatric outpatient note (noting that Veteran had been avoiding son-in-law because he was intensely angry and did not want to "get physical" with him); April 2015 letter by treating VA psychologist Dr. P.M. (noting problems managing emotions included he had nearly gotten into physical fights several times over past year); March 2015 VA mental health note (noting reported verbal altercation involving wife's acquaintance during vacation; Veteran reported yelling and verbal threats, "though no physical fighting," and that he may have lost control and physically fought had his fiancée and others not been present); May 2015 mental health note (noting no excessive irritability, conflicts, or urges to fight anyone; noting he found his individual and group therapy were helpful to process these experiences).  However, occasionally this symptom escalated to mild physical confrontations.  See, e.g., May 2011 VA mental health note (noting long history of intense anger with physical fights "on and off," with the last one four months ago; noting Veteran's reported incidents of "going after" drivers if someone cuts him off, and putting his boss in a headlock before he retired); October 2013 VA examination report (noting Veteran's report of irritability, anger, and impulsivity and urge to hurt others when irritated; reported acting on these thoughts in a bar in May 2013 when Veteran lunged at man who made comments about Veteran's military status; while no one was hurt, both men ended up on the floor); April 2015 VA examination report (noting Veteran's reports of physical altercation during vacation in last year and past road rage incidents; finding PTSD symptoms included irritable behavior and angry outbursts with little or no provocation, typically expressed as verbal or physical aggression toward people or objects).  

Regarding social impairment, the Veteran reported to various mental health professionals relationship problems with his first and second wives.  See, e.g., December 2010 VA examination report (noting he reported that he was not close with and had "rocky" current relationship with second wife); January 2013 VA psychiatry medication note (referencing recent relationship problems after failed attempt to rekindle relationship with first wife).  However, he later sustained a successful relationship with another woman who was supportive of his mental health issues, engaged in activities with him, and became his fiancée.  See, e.g., September 2012 VA mental health outpatient note (discussing Veteran's stable relationship and "good support" with current girlfriend); October 2013 VA examination report; March 2015 VA mental health note (referencing Veteran's ability to enjoy himself and have fun on recent trip with supportive fiancée despite verbal conflict with others during trip; noting Veteran was looking forward to spending time with fiancée during upcoming trip to help rebuild cabins at veterans' group's camp); April 2015 letter by VA treating psychologist Dr. P.M. (noting Veteran had met very supportive and understanding woman who had family in military and had coped with family mental health issues).  The Veteran also reported a close relationship with one of his sons based in part on their ability to relate through shared military experiences.  See, e.g., December 2010 VA examination report.  Although he reported feelings of social isolation and detachment, and difficulty in unfamiliar groups of people, he also reported some social activities, including getting together with friends from time-to-time to talk, drink, play golf, or have dinner, and engagement with veterans' groups.  See, e.g., December 2010, July 2011, April 2015 VA examination reports; September 2012 VA mental health outpatient note (discussing Veteran's reported activities, including canoe trip with veterans' group and yoga).  While he reported having few friends, he described those friends as "close" and also reported that he was close with his brother.  See August 2013 VA mental health note.  He also actively engaged in VA group mental health therapy.  See, e.g., December 2010 VA examination report (noting Veteran found PTSD group therapy helpful); September 2010 VA treatment record (noting Veteran's report regarding PTSD group therapy that he felt comfortable around other veterans).  

Regarding occupational impairment, the Veteran reported that he had worked in the field of mechanical maintenance for more than forty years with the same company, averaging about fifty hours per week.  He retired early around April 2011.  During the October 2013 VA examination, he asserted that he had been offered early retirement and this, in combination with conflicts with his supervisor, led him to decide to retire.  Before his difficulties with his last supervisor before he retired, he had a different supervisor for many years who accommodated his symptoms.  See, e.g., July 2011 VA examination report.  The October 2013 VA examiner noted that he reported that he had applied for a few jobs since his prior VA examination with no job offers, "which he attributed to the economy."  The Veteran also reported during the October 2013 VA examination that he occasionally helped others with repairs such as helping his son fix his garage.  He reported having had a couple of work friends over the last forty years, but that he was not highly social with others and had some problems with coworkers.  The April 2015 VA examiner found that he had difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, that examiner also observed that, during his retirement, he volunteered with VA for eight hours per week.

The December 2010 VA examiner found that at that time, the Veteran was working more than full-time hours and had the ability to understand, remember, and carry out complex instructions.  While the 2010 VA examiner acknowledged some social problems, the examiner ultimately found that "it has not been to such an extent that it has impaired his employability," and that there was "nothing from a psychological standpoint that would preclude employment for [the Veteran] at this time."  The July 2011 examiner found that assessing employability was difficult as he was retired at that time, "and opinions therefore cannot be extended beyond mere speculation."  The 2011 VA examiner further found that the Veteran was able to understand, remember, and carry out complex instructions.  However, that VA examiner also noted that his history of angry outbursts increased in severity with a supervisor who did not understand his PTSD symptoms, which suggested that he may not be suitable for employment in all settings.  The 2011 VA examiner found that success on the job would largely be dependent upon the treatment of his supervisor.  In contrast, the October 2013 VA examiner explained that, in spite of the Veteran's mental health concerns, he maintained stable employment for forty years until taking early retirement, reported he was motivated for employment, maintained relationships with his sons, had a few close friends and acquaintances, participated in mental health treatment, maintained limited recreational activities, maintained housing, and continued to care for himself independently.  Accordingly, the 2013 VA examiner found that it was less likely as not that his functional impairments due to his service-connected PTSD prohibited him from employment.

Mental health professionals generally found the effects of the Veteran's psychiatric symptoms on his impairment were moderate, with occasional periods of increased severity.  For example, in May 2011, his VA treating psychologist Dr. P.M. characterized his social and occupational impairment as "seem[ing] to vacillate between moderate to serious levels of impairment."  He concluded that his PTSD and secondary depression symptoms were "at least moderate, and at times severe."  The July 2011 VA examiner found that valid psychometric testing revealed a "significant degree of PTSD" and "severe depression" based on the Veteran's reported symptoms.  However, the examiner stressed that "the fact that he has some energy and is still getting out and active and has no obvious suicidal ideation at this time may suggest moderate depression with periods of severe depression."  The 2011 VA examiner explained that his GAF score of 52 reflected "moderate to serious" symptoms in day-to-day functioning, including increased irritability, poor sleep, and frequent anxiety.  Both the October 2013 and April 2015 VA examiners characterized the Veteran's impairment level as "[o]occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The October 2013 VA examiner characterized his level of impairment as "moderate" regarding interpersonal relationships, attention, and concentration, and "mild to moderate" regarding motivation and drive.  Likewise, the April 2015 VA examiner found that his PTSD symptoms imposed a "moderate degree [of] impairment on his social and psychological functioning, most significantly attributable to his persistent irritability."  An April 2015 letter by his VA treating psychologist Dr. P.M. found that his PTSD symptoms had worsened since a bad experience with prolonged exposure therapy (which the record shows was with another psychological provider at a different VA facility in 2013), and that his PTSD symptoms have had a negative impact on "every aspect of his life."  However, in the same letter, Dr. P.M. acknowledged that the Veteran had met a very supportive woman who was understanding about his mental health condition.  

The Board finds that a higher, 70 percent rating is unwarranted for any time during the appeal period.  The Board recognizes that the Veteran had some symptoms referenced in the criteria for a 70 percent rating.  However, at no time were such symptoms shown to result in occupational and social impairment with deficiencies in most areas as contemplated by a 70 percent rating.  See Vazquez-Claudio, supra.

For example, he often denied current suicidal ideation to VA mental health providers.  However, in the rare instances when he endorsed current suicidal ideation, it was consistently characterized as passive and with no intent or plan, as well as "intermittent," "periodic," or "rare."  See, e.g., November 2011 VA psychiatric outpatient note; September 2014 VA mental health outpatient note; April 2015 letter by VA treating psychologist, Dr. P.M.  Multiple VA treatment records show he was able to manage, stabilize, and improve his depression symptoms with regular individual and group mental health treatment, exercise, and supportive social relationships, including with other veterans, his sons, and his fiancée.  He also actively engaged in activities with veterans' groups, yoga, and travel with others.  The Board acknowledges that he occasionally experienced passive suicidal ideation with no plan or intent during the appeal period.  However, this symptom generally resulted in a moderate degree of impairment.  See, e.g., October 2013, April 2015 VA examination reports.  It did not, however, result in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating.

To be clear, his occasional, passive suicidal ideation contributed to his overall functional impairment.  However, it is the Board's responsibility to weigh the evidence and determine whether the frequency and severity of symptoms such as suicidal ideation result in impairments that meet or more closely approximate the 70 percent criteria.  The Board recognizes that the 70 percent rating criteria do not distinguish between active and passive suicidal ideation and that, in some cases, the mere presence of suicidal ideation (ranging from passive thoughts of one's own death to active thoughts of engaging in suicide-related behavior), may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin., No. 15-2404 (Vet. App. Mar. 27, 2017).  However, that is not the case here, as the Veteran's occasional, passive suicidal ideation has not caused impairments meeting or more closely approximating the level of impairment contemplated by the 70 percent rating criteria, even in combination with his other symptoms.  Therefore, contrary to the Veteran's representative's contention in the March 2017 brief, in this case, the Veteran's occasional suicidal ideation does not formulaically support a 70 percent rating.

Moreover, the Board recognizes that the Veteran has had other depression symptoms throughout the appeal period, including feelings of worthlessness and tearfulness.  However, his depression symptoms were generally characterized as moderate, with some occasional periods of increased severity.  See, e.g., May 2011 letter by VA treating psychologist Dr. P.M.; July 2011 VA examination report; April 2015 VA examination report.  The Board acknowledges the April 2015 letter by VA treating psychologist Dr. P.M. noting chronic, daily depressed mood).  However, this finding regarding the frequency of his depression is inconsistent with the weight of the medical evidence showing periods when he was able to manage, stabilize, and at times improve his depression symptoms with regular individual and group mental health treatment, activities such as exercise, and supportive social relationships.  He also was able to actively engage in a variety of leisure activities with others including volunteering with veteran's groups and traveling with his fiancée.  Thus, the Board does not doubt that he suffered from depression symptoms, but such symptoms were not "near-continuous" and generally resulted in a moderate degree occupational and social impairment.  See, e.g., October 2013 and April 2015 VA examination reports (characterizing impairment level as occasional decrease in work efficiency and periods of inability to perform occupational tasks, although he generally functioned satisfactorily, with normal routine behavior, self-care, and conversation).  Such symptoms did not affect his ability to function independently, appropriately, and effectively; nor did they result in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.

The Board also recognizes that the Veteran had instances of impaired impulse control, as shown by angry outbursts.  However, such outbursts generally did not escalate beyond violent urges or verbal threats.  Instances when the Veteran's angry outbursts resulted in physical confrontations were rare, isolated episodes.  He generally managed this symptom with regular individual and group mental health treatment.  See, e.g., May 2015 VA mental health note (observing Veteran hasn't had any excessive irritability, conflicts, or urges to fight anyone, that he continued in individual and group therapies and found them helpful to process those experiences).  He also proactively managed this symptom by exercising and avoiding situations that he insightfully recognized would provoke anger.  See, e.g., March 2014 VA psychiatric outpatient note (noting Veteran's symptoms included irritability, including recent, fairly heated exchange with person who tried to cut him in line, which did not result in physical confrontation; and noting he continued to exercise daily to manage mood); May 2014 VA psychiatric outpatient note (noting Veteran kept away from son-in-law because he was intensely angry and did not want to "get physical" with him; observing Veteran continued exercise regimen).  Also, various VA mental health providers found that the Veteran did not pose an acute risk of danger to himself or others, described his psychiatric condition as "stable," and found that outpatient mental health treatment was appropriate.  See, e.g., April 2013 VA psychiatric note (noting careful risk assessment was done and at that time Veteran showed no acute risk of harm to self or others that would preclude routine outpatient care).  The Board does not doubt that the Veteran experienced angry outbursts that resulted in occasional, mild physical confrontations and a moderate degree of impairment.  However, this symptom did not result in occupational and social impairment in most areas as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.

Moreover, the Board acknowledges that the Veteran experienced difficulty in adapting to stressful circumstances (including work or a work-like setting).  See, e.g., April 2015 VA examination report.  As discussed above, the Board does not doubt that his PTSD symptoms resulted in a moderate degree of social and occupational impairment, specifically conflicts with supervisors before he retired around April 2011.  However, he remained employed more than full-time with the same company for over four decades until his decision to retire early.  He credibly reported conflicts with supervisors that made adaptation to work difficult, especially towards the end of his career.  However, he was able to cope with the situation by building a functional relationship with an understanding supervisor for many years before a change in management towards the end of his career.  He also reported that, while he was not very social at work and had some problems with coworkers, he also had some work friends with whom he kept in contact.  See, e.g., December 2010, October 2013 VA examination reports.  Moreover, while the Veteran made some unsuccessful job search attempts after his retirement, he attributed this at least in part to the economy.  During his retirement, he was able to volunteer with VA and veterans' groups and occasionally help others with repairs.  Therefore, the weight of the evidence showed that, while the Veteran experienced this symptom, it did not result in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.  Contrary to the Veteran's representative's argument in the March 2017 brief, the mere presence of this symptom unaccompanied by the level of impairment referenced in the 70 percent rating criteria does not formulaically warrant a rating of at least 70 percent. 

Additionally, the weight of evidence shows that the Veteran's service-connected psychiatric conditions did not manifest as obsessional rituals which interfered with routine activities.  See, e.g., July 2011 VA examination report (noting under objective findings that no obsessive or ritualistic behaviors were observed or reported); May 2011 VA mental health note (denial of history of obsessions and compulsions).  The Board recognizes that his VA treating psychologist, Dr. P.M., characterized his regular exercise routine as a "compulsive" or "superficial" coping strategy.  See, e.g., May 2011, April 2015 letters; October 2011 VA psychiatric outpatient note.  However, the Veteran and other mental health providers usually framed such physical activity as a positive coping strategy that effectively helped the Veteran manage his psychiatric symptoms.  See, e.g., July 2011 VA examination report (noting that, although Veteran's psychometric testing responses suggested "severe" depression, the fact that he had some energy and was able to get out and remain active, among other factors, actually suggested moderate depression with periods of severe depression); September 2012 VA mental health outpatient note (referencing activities including yoga and canoe trip, and finding Veteran coped well with psychiatric symptoms better than before treatment); March 2014 VA psychiatric outpatient note (noting he continued to exercise daily to manage mood); May 2014 VA psychology outpatient note (noting Veteran's report that exercise regimen helped with chronic dysphoria); May 2015 VA mental health note (referencing "positives in his life" included exercise, enjoyment of summer and outdoor activities).  Therefore, the Board finds that the Veteran's exercise activities did not constitute an "obsessional ritual[] which interfere[d] with routine activities" as contemplated by a 70 percent rating.  To the contrary, physical activity helped him manage his symptoms.

The Veteran generally denied experiencing panic attacks throughout the appeal period.  See, e.g., May 2011 VA mental health note; April 2015 VA examination report.  In the rare instances when he did report panic attacks, that symptom was not "near-continuous."  See, e.g., October 2013 VA examination report (noting that symptoms included panic attacks that occurred weekly or less often).  Moreover, he did not report and mental health providers did not find that this rarely reported symptom affected his ability to function independently, appropriately, and effectively, as contemplated by the 70 percent rating criteria.  

VA mental health providers and examiners consistently and affirmatively found that he did not have other symptoms referenced in the criteria for a 70 percent rating, including: intermittently illogical, obscure, or irrelevant speech; spatial disorientation; and neglect of personal appearance and hygiene.  See, e.g., December 2010, July 2011, October 2013, April 2015 VA examination reports.  Moreover, while the evidence discussed above shows a moderate degree of social impairment due to his psychiatric symptoms, it does not show an "inability to establish and maintain effective relationships" at any time during the appeal period.  

In summary, the Veteran's service-connected psychiatric symptoms did not result in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.  A 70 percent rating is therefore unwarranted at any time during the appeal period.

Nor does the evidence show that the Veteran had symptoms resulting in "total occupational and social impairment" that would warrant a 100 percent rating at any time during the appeal period. 

The 100 percent disability rating requires total social impairment, which is simply not shown here.  As discussed above, multiple VA treatment records and VA examination reports show some positive social engagement with his girlfriend, sons, other veterans, and some close friends, as well as enjoyment of leisure activities such as exercising, traveling with others, and involvement with veterans' groups.  See, e.g., December 2010, July 2011, October 2013, April 2015 VA examination reports.  The 50 percent rating continued herein contemplates some degree of social impairment.  He is not, however, "totally" socially impaired as required by the 100 percent rating.

Furthermore, the 100 percent disability rating also requires total occupational impairment, which is unsupported by the weight of the evidence.  Multiple VA treatment records and VA examination reports show the Veteran's reported behavioral difficulties due to his PTSD symptoms, including conflicts with supervisors, which he asserts contributed to his decision to retire in 2011.  While the Board does not doubt that the Veteran's PTSD symptoms contributed to some degree of occupational impairment, including difficulties getting along with his supervisor, the Veteran was not "totally" occupationally impaired at any time during the appeal period.  Indeed, he acknowledged that his decision to retire was at least in part due to his company's offer of early retirement.  Although he unsuccessfully attempted to secure new employment since his retirement, he attributed that to the economy and continued to volunteer with VA and veterans' groups.  He also helped his son with repairs and helped a veterans' group rebuild camp cabins.  In summary, the Board finds that the Veteran's current 50 percent rating accounts for his moderate degree of occupational impairment.  

Therefore, the evidence does not show that the Veteran satisfied the criteria for a 100 percent disability rating at any time during the appeal period.  

The Board considered staged ratings and finds that they are not warranted.  Specifically, the Board considered the April 2015 letter by VA treating psychologist Dr. P.M. concluding that the Veteran's psychiatric symptoms had worsened since a bad response to prolonged exposure therapy at another VA facility in 2013.  VA treatment records confirm this account of the Veteran's negative experience with prolonged exposure therapy.  However, Dr. P.M.'s finding of worsening symptoms since 2013 is inconsistent with the highly probative, comprehensive April 2015 VA examination report and VA treatment records showing generally consistent, managed symptoms with mostly moderate impairment levels since the October 2013 VA examination.  See, e.g., September 2014 VA mental health outpatient note (finding "rare" suicidal thoughts and Veteran's report that "these moments have subsided over time"); May 2015 VA mental health medication note (assessing "stable" PTSD symptoms with "actually improved agitation level").  

In summary, the claim for an increased initial rating is denied.  The Veteran's symptomatology and level of impairment is consistent with and adequately contemplated by the current, 50 percent rating.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II. Duties to Notify and Assist

The Board recognizes the April 2015 letter by the Veteran's VA treating psychologist, Dr. P.M., suggesting that the VA examinations of record were inadequate because the Veteran had difficulty coping with such examinations due to his difficulty trusting others and sensitivity about having to re-engage his memories.  

The Board rejects this contention and finds that all of the Veteran's VA psychiatric examinations referenced above were adequate.  These reports thoroughly and adequately addressed the current nature and severity of his service-connected psychiatric conditions, as well as related functional impairments.  The VA examiners considered the Veteran's pertinent medical history and functional impairments, and conducted thorough clinical evaluations.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also finds that they were consistent with contemporaneous VA treatment records.  Accordingly, the Board finds that there is no duty to provide another VA examination of the Veteran's service-connected psychiatric conditions.

Neither the Veteran nor his representative has raised any other specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD and depressive disorder NOS with alcohol abuse is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


